NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

YANGZI'IOU BESTPAK GIFTS & CRAFTS CO.,
LTD., t '
Plaintiff-Appellant,

V.

UNITED STATES,
Defenclant-Appellee,

AND

BERVVICK OFFRAY LLC, °
Defendcznt-Appellee.

2012-1312

Appeal from the United States Court of International
Trade in case no. 10-CV-0295, Senior Judge Judith M.
Barzilay.

ON MOTION

ORDER

Yangzhou Bestpak Gifts & Crafts Co., Ltd. moves for
a 14-day extension of time, until June 25, 2012, to file its
opening brief.

YANGZHOU BESTPAK V. US 2

Up0n consideration thereof,
IT ls ORDERED THAT:
The motion is gi'anted.

FOR THE COURT

 0 8  /s/ Jan Hoi'baly
Date Jan Horbaly
Clerk

cc: Bruce M. Mitchell, Esq. LEn

Renee A. Gei'ber, Esq. U_S.CGUB$!)F AFFEALS FOR

Gregory C. Dorris, Esq. THEFEDERALC`RCU“
321 JUN 0 8 ZUIZ

_.:Annoaamv
CLERK